In a proceeding for the appointment of an administrator of the estate of Carlo N. DeRosa, also known as Carlo Nick DeRosa, the objectants appeal from a decree of the Surrogate’s Court, Queens County (Laurino, S.), dated January 31, 1985, which, after a nonjury trial, ordered that letters of administration issue to Judith A. DeRosa, the decedent’s surviving spouse.
*487Ordered that the appeal is dismissed as academic, without costs or disbursements.
The objectants in this proceeding raised a challenge to the decision of the Surrogate’s Court to issue letters of administration to the petitioner, the decedent’s surviving spouse. The parties herein, however, conceded during the oral argument in this proceeding that the letters of administration in dispute had been revoked by a subsequent order of the Surrogate’s Court. Accordingly, the instant appeal is academic. Kunzeman, J. P., Eiber, Kooper and Harwood, JJ., concur.